

114 S2406 IS: To require the Administrator of the Federal Aviation Administration to review certain decisions to grant categorical exclusions for Next Generation flight procedures and to consult with the airports at which such procedures will be implemented.
U.S. Senate
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2406IN THE SENATE OF THE UNITED STATESDecember 16, 2015Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the Federal Aviation Administration to review certain decisions to
			 grant categorical exclusions for Next Generation flight procedures and to
			 consult with the airports at which such procedures will be implemented.
	
 1.Review and notifications of categorical exclusions granted for Next Generation flight proceduresSection 213(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
			
 (3)Notifications and consultationsNot less than 90 days before applying a categorical exclusion under this subsection to a new procedure at an OEP airport, the Administrator shall—
 (A)notify and consult with the operator of the airport at which the procedure would be implemented; and
 (B)consider consultations or other engagement with the community in the which the airport is located to inform the public of the procedure.
					(4)Review of certain categorical exclusions
 (A)In generalThe Administrator shall review a decision of the Administrator made on or after February 14, 2012, and before the date of the enactment of this paragraph to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located if the operator of that airport requests such a review and demonstrates that there is good cause to believe that the implementation of the procedure had such an effect.
 (B)Content of reviewIf, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
 (i)consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
 (ii)in conducting such consultations, consider the use of alternative flight paths. (C)Human environment definedIn this paragraph, the term human environment has the meaning given that term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of the enactment of this paragraph)..